DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-67, 78, 80, 85-88 have been cancelled; therefor, Claims 68-77, 79, and 81-84 are currently pending in application 13/982,950.

Allowable Subject Matter
Claims 68-77, 79, and 81-84 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to a cross-social network search apparatus. Each independent claim identifies the uniquely distinct features “a memory; a processor disposed in communication with said memory, and configured to issue a plurality of processing instructions stored in the memory, wherein the processor issues instructions to: obtain user external social network access credentials; obtain user internal social network access credentials; provide an external social network data request, using the user external social network access credentials; obtain, in response to the external social network data request, user external social network data; store the obtained external social network data in an external social network database table; store user internal social network data in an internal social network database table, using the user internal social network access credentials; obtain a cross-network search trigger including job search parameters; extract the job search parameters by parsing the cross-network search trigger; query the internal and external social network database tables, using the extracted job search parameters; obtain initial query results including a plurality of information types, based on querying the internal and external social network database tables; provide the initial query results to a career statistical engine to generate additional cross-network search results, wherein the career statistical engine is configured to process state model paths in a directed state graph topology; obtain the additional cross-network search results; generate aggregated search results by aggregating the initial query results and the additional cross-network search results; and provide the aggregated search results in response to the cross-network search trigger.”  The closest prior art, Elman et al. (US 8,504,559 B1), Polis et al. (US 7,673,327 B1), and Meek et al. (US 2008/0005072 A1) disclose(s) conventional social network search systems/ methods.  However, Elman, Polis, and Meek (singularly or in combination) fail to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 68 and 84 include specific limitations for cross-social network searching, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; and/or add unconventional steps that confine the claims to a particular useful application.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 10, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629